EXECUTION COUNTERPART









FIRST AMENDMENT TO 3-YEAR

REVOLVING CREDIT AGREEMENT







THIS FIRST AMENDMENT TO 3-YEAR REVOLVING CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of December 12th, 2003 by and among DOLLAR GENERAL
CORPORATION, a Tennessee corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (collectively, the
“Lenders”), SUNTRUST BANK, in its capacities as Issuing Bank (the “Issuing
Bank”), Administrative Agent (the “Administrative Agent”), and Collateral Agent
(the “Collateral Agent”) for the Lenders, CREDIT SUISSE FIRST BOSTON, as
Syndication Agent for the Lenders (the “Syndication Agent”), and KEYBANK
NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation
Agents for the Lenders (the “Co-Documentation Agents”).




W I T N E S S E T H:




WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain 3-Year Revolving Credit Agreement, dated as of June 21, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement and subject to the terms and conditions hereof, the Lenders
are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:




1.

Amendments.  




(a)  Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “LC Commitment” and “Permitted Investments” in their entirety
with the following definitions:

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $50,000,000.

“Permitted Investments” shall mean:

(i)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within six months from the date of
acquisition thereof;

(iii)

certificates of deposit, bankers’ acceptances and time deposits maturing within
180 days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000;

(iv)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iii) above;

(v)

mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above;

(vi)

money market funds having the highest rating by both S&P and Moody’s; and

(vii)

tax exempt bonds having the highest rating by both S&P and Moody’s and maturing
or having a rate reset date at or within 35 days of the acquisition thereof.

(b)  Section 6.5 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

Section 6.5.

Capital Expenditures.  The Borrower and its Subsidiaries will not, on a
consolidated basis, make Capital Expenditures in excess of $200,000,000 for the
Fiscal Year ending January 31, 2004, $300,000,000 for the Fiscal Year ending
January 31, 2005 and $200,000,000 during any Fiscal Year thereafter, provided,
however, the foregoing covenants set forth in this Section 6.5 shall not be
deemed to be in effect or be applicable at such times as the Borrower shall have
maintained at such time, for a period of at least 90 consecutive days ending as
of such time, a Moody’s Rating of Baa3 or higher and a S&P Rating of BBB- or
higher.

2.

Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Guarantors and the
Lenders;

3.

Representations and Warranties.  To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Agent that:




(a)

The execution, delivery and performance by such Loan Party of this Amendment (i)
are within such Loan Party’s power and authority; (ii) have been duly authorized
by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Loan Party’s certificate of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Loan Party or any
of its Subsidiaries is a party or by which such Loan Party or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;




(b)

This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and




(c)

After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.




4.

Reaffirmations and Acknowledgments.  




(a)

Reaffirmation of Guaranty.  Each Guarantor acknowledges and agrees to the terms
of this Amendment and jointly and severally ratifies and confirms the terms of
the Guaranty Agreement with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Guaranty Agreement (i) is and shall continue
to be a primary obligation of the Guarantors, (ii) is and shall continue to be
an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms.  Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty Agreement.  




(b)

Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.




5.

Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.




6.

Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.




7.

No Novation.  This Amendment is not intended by the parties to be, and shall not
be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.




8.

Costs and Expenses.  The Borrower agrees to pay on demand all costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto.




9.

Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.




10.

Binding Nature.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.




11.

Entire Understanding.  This Amendment sets forth the entire understanding of the
parties with respect to the matters set forth herein, and shall supersede any
prior negotiations or agreements, whether written or oral, with respect thereto.




[Signature Pages To Follow]




#


















IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




  

BORROWER:

      

DOLLAR GENERAL CORPORATION

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

GUARANTORS:

      

DOLLAR GENERAL FINANCIAL, INC.

(a Tennessee corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

DADE LEASE MANAGEMENT, INC.

(a Delaware corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer












  

DOLGENCORP, INC.

(a Kentucky corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer


















  

DOLGENCORP OF NEW YORK, INC.

(a Kentucky corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

DOLGENCORP OF TEXAS, INC.

(a Kentucky corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer









  

DG LOGISTICS, LLC

(a Tennessee limited liability company)




By:  Dolgencorp, Inc., Sole Member

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

DOLLAR GENERAL STORES, LTD.

(a Kentucky general partnership)




By:  Dolgencorp., Inc., General Partner

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer









  

DGC PROPERTIES OF KENTUCKY LLC

(a Delaware limited liability company)




By:  Dollar General Partners, a Kentucky partnership, Sole Member




By:  Dolgencorp., Inc., General Partner

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer

       

By:   Dolgencorp., Inc., General Partner

            

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:    Treasurer

       

By:   Dollar General Financial, Inc., General Partner

            

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:    Treasurer









  

LONESTAR ADMINISTRATIVE SERVICES, INC.

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

DOLLAR GENERAL INVESTMENT, INC.

(a Delaware corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer










  

DGC PROPERTIES LLC

(a Delaware limited liability company)

        

By:

Dolgencorp., Inc., Sole Member

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

DOLLAR GENERAL PARTNERS

(a Kentucky general partnership)

        

By:

Dolgencorp., Inc., General Partner

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer

       

By:

Dade Lease Management, Inc., General Partner

            

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:    Treasurer

       

By:

Dollar General Financial, Inc., General Partner

            

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:    Treasurer







  

NATIONS TITLE COMPANY, INC.

(a Tennessee corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer









  

DOLLAR GENERAL INTELLECTUAL PROPERTY, L.P.

(a Vermont limited partnership)

        

By:

Dade Lease Management, Inc., General Partner

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

GREATER CUMBERLAND INSURANCE COMPANY

(a Vermont corporation)

              

By:

/s/ Wade Smith

   

Name:  Wade Smith

   

Title:     Treasurer







  

LENDERS:

      

SUNTRUST BANK

as Administrative Agent, as Issuing Bank, as Swingline Lender, and as a Lender

              

By:

/s/ Scott Corley

   

Name:  Scott Corley

   

Title:     Managing Director







  

CREDIT SUISSE FIRST BOSTON, Acting Through its Cayman Islands Branch, as
Syndication Agent and as a Lender

              

By:

/s/ Bill O’Daley

   

Name:  Bill O’Daley

   

Title:     Director

       

By:

/s/ Cassandra Droogan

   

Name:  Cassandra Droogan

   

Title:    Associate










  

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

              

By:

/s/ Russell Rogers

   

Name:  Russell Rogers

   

Title:    Vice President







  

KEYBANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

              

By:

/s/ David J. Wechter

   

Name:  David J. Wechter

   

Title:     Vice President







  

AMSOUTH BANK, as a Lender

              

By:

/s/ Monty Trimble

   

Name:  Monty Trimble

   

Title:     Senior Vice President







  

BANK OF AMERICA, N.A., as a Lender

              

By:

/s/ Temple H. Abney

   

Name:  Temple H. Abney

   

Title:    Vice President







  

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

              

By:

/s/ Mark Mital

   

Name:  Mark Mital

   

Title:     First Vice President







  

UNION PLANTERS BANK, N.A., as a Lender

              

By:

/s/ Andy Moats

   

Name:  Andy Moats

   

Title:     Assistant V.P.




  

BRANCH BANKING & TRUST CO., as a Lender

              

By:

/s/ R. Andrew Beam

   

Name:  R. Andrew Beam

   

Title:    Senior Vice President







  

FIFTH THIRD BANK, as a Lender

              

By:

/s/ David J. Hicks

   

Name:  David J. Hicks

   

Title:    Vice President/Managing Director







  

NATIONAL CITY BANK, as a Lender

              

By:

/s/ Michael J. Durbin

   

Name:  Michael J. Durbin

   

Title:    Senior Vice President







  

TRANSAMERICA BUSINESS CAPITAL CORPORATION, as a Lender

              

By:

/s/ Stephen K. Goetschius

   

Name:  Stephen K. Goetschius

   

Title:     SVP







  

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

              

By:

     

Name:  

   

Title:     










  

BANK OF OKLAHOMA N.A., as a Lender

              

By:

     

Name:  

   

Title:     







  

HUNTINGTON NATIONAL BANK, as a Lender

              

By:

/s/ Geoffrey E. Mewery

   

Name:  Geoffrey E. Mewery

   

Title:     SVP







[SIGNATURE PAGE TO FIRST AMENDMENT TO 3-YEAR CREDIT AGREEMENT]


